                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION

UNITED STATES OF AMERICA,

                       Plaintiff,
                                                              Case Number: 18-20167-02
v.
                                                              Honorable Thomas L. Ludington
D-2, AMIE RENAE HAYES,                                        Magistrate Judge Patricia T. Morris

                  Defendant.
_______________________________________/

     ORDER ADOPTING REPORT AND RECOMMENDATION, ACCEPTING
 DEFENDANT’S PLEA OF GUILTY, AND TAKING THE AMENDED RULE 11 PLEA
                  AGREEMENT UNDER ADVISEMENT

       On September 5, 2018, United States Magistrate Judge Patricia T. Morris conducted a plea

hearing pursuant to Defendant Hayes’s consent. The magistrate judge issued her report on

September 5, 2018, recommending that this Court accept Defendant’s plea of guilty. ECF No. 34.

       Although the magistrate judge’s report explicitly stated that the parties to this action could

object to and seek review of the recommendation within fourteen days of service of the report,

neither Plaintiff nor Defendant filed any objections. The failure to file objections waives any right

to appeal the magistrate judge’s findings that Defendant was competent to enter a plea, and that

the plea was entered knowingly, voluntarily, without coercion, and with a basis in fact. See Fed.

R. Crim. P. 11(b); Thomas v. Arn, 474 U.S. 140, 149 (1985).

       Accordingly, it is ORDERED that the magistrate judge’s Report and Recommendation,

ECF No. 34, is ADOPTED.
        It is further ORDERED that Defendant’s plea of guilty is ACCEPTED, and the Amended

Rule 11 Plea Agreement, ECF No. 36, is taken UNDER ADVISEMENT.1


Dated: October 23, 2018                                                           s/Thomas L. Ludington
                                                                                  THOMAS L. LUDINGTON
                                                                                  United States District Judge




                                                    PROOF OF SERVICE

                            The undersigned certifies that a copy of the foregoing order was served
                            upon each attorney or party of record herein by electronic means or first
                            class U.S. mail on October 23, 2018.

                                                              s/Kelly Winslow
                                                              KELLY WINSLOW, Case Manager




1
 The initial Rule 11 Plea Agreement, ECF No. 31, contained an error. This was subsequently corrected in the
Amended Rule 11 Plea Agreement, ECF No. 36.
